                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

AMERICAN CLAIMS MANAGEMENT,
INC.,

       Plaintiff,
v.                                                        Case No: 6:19-mc-25-Orl-41GJK

ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (f/k/a Darwin
Select Insurance Company,

       Defendant.


                                          ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:       ALLIED WORLD’S REVISED UNOPPOSED MOTION TO
                     SEAL AND INCORPORATED MEMORANDUM OF LAW
                     (Doc. No. 16)

       FILED:        May 9, 2019


       THEREON it is ORDERED that the motion is GRANTED in part and
       DENIED in part.

I.     BACKGROUND.

       On April 17, 2019, Mark E. King (“King”) filed Motion to Quash Non-Party Deposition

Subpoena and/or Motion for Protective Order and Incorporated Memorandum of Law (the

“Motion”).   Doc. No. 1.    King seeks to quash the subpoena for his deposition served by

Defendant because it requires disclosure of privileged information, is harassing and unduly

burdensome, and fails to allow a reasonable time to comply.      Doc. No. 1.    King is Chief

Litigation Counsel at Brown & Brown, an insurance broker, and Defendant seeks to depose him
regarding a lawsuit filed in the Southern District of California by Plaintiff, one of Brown &

Brown’s indirect subsidiaries, against Defendant.                   Doc. No. 1.    Plaintiff’s claim against

Defendant presents coverage and duty to defend issues arising out of an underlying claim against

Plaintiff by one of its insureds which resulted in an $18 million arbitration award against Plaintiff.

Doc. No. 1 at 2-3, 8-10.

           The enforcement of the subpoena was stayed pending resolution of the Motion. Doc. No.

6.     On May 1, 2019, Defendant filed a Memorandum in Opposition to the Motion (the

“Response”). Doc. No. 12. 1 On May 1, 2019, Defendant also filed a motion for leave to file the

deposition transcript of Peter Klee and an unredacted Response under seal.                    Doc. No. 13.

Defendant’s motion was denied without prejudice to Defendant filing a renewed motion that

complied with this Court’s standing order on filing documents under seal. Doc. No. 15.

           On May 9, 2019, Defendant filed a Revised Unopposed Motion to Seal and Incorporated

Memorandum of Law (“Motion to Seal”). Doc. No. 16. The Motion to Seal requests that this

Court permit the filing of Peter Klee’s deposition transcript and an unredacted copy of the

Response under seal. Doc. No. 16. The Motion to Seal is unopposed. Doc. No. 16 at 5.

           Defendant argues that this information should be sealed because it is confidential

information from a private arbitration and mediation that is not subject to public disclosure and

does not involve public officials or concerns. Doc. No. 16 at 2, 4, Doc. No. 16-1 at 2-3, 21.

Defendant notes that the District Court in California has recognized the sensitive nature of many

of the documents in the underlying case there, and has issued a protective order which would

encompass Peter Klee’s deposition testimony as Plaintiff has identified it as confidential. Doc.

No. 16-1 at 5-19.          Pursuant to the California court’s order, once deemed confidential, the



1
    The Response was partially redacted to protect confidential information. Id.

                                                         -2-
deposition transcript must be filed under seal. 2 Doc. No. 16-1 at 5. Defendant’s counsel filed an

affidavit in support of the Motion to Seal stating that the information in the deposition concerns

private mediation and settlement discussions between Plaintiff and other parties and would be

prejudicial to those parties if made public. Doc. No. 16-1 at 2-3.

        Defendant argues the deposition testimony is necessary to directly refute the Motion and

supporting statements made in King’s declaration. Doc. No. 16 at 3. Defendant argues there is

no less onerous way to protect the parties’ privacy or proprietary interests. Doc. No. 16 at 3-4, 5.

Defendant argues there will be no harm to the public in sealing this deposition. Doc. No. 16 at 4.

Defendant asks that the papers be sealed until the conclusion of this action and thereafter returned

to the parties. Doc. No. 16 at 5.

II.     APPLICABLE LAW.

        A. Local Rule 1.09.

        Local Rule 1.09 governs the filing of documents under seal with the Court. Specifically,

Local Rule 1.09(a) governs situations where the requested seal is not authorized by “statute, rule,

or order,” and states:

                 a party seeking to file under seal any paper or other matter in any
                 civil case shall file and serve a motion, the title of which includes
                 the words “Motion to Seal” and which includes (i) an identification
                 and description of each item proposed for sealing; (ii) the reason that
                 filing each item is necessary; (iii) the reason that sealing each item
                 is necessary; (iv) the reason that a means other than sealing is
                 unavailable or unsatisfactory to preserve the interest advanced by
                 the movant in support of the seal; (v) a statement of the proposed
                 duration of the seal; and (vi) a memorandum of legal authority
                 supporting the seal. The movant shall not file or otherwise tender to
                 the Clerk any item proposed for sealing unless the Court has granted
                 the motion required by this section. . . . Every order sealing any item



2
  The Protective Order contemplates that the party seeking to file a confidential document will have to demonstrate
that it is proper to seal the document. Doc. No. 16-1 at 9-10.

                                                        -3-
               pursuant this section shall state the particular reason the seal is
               required.

Unless good cause is shown, no order sealing any document may extend longer than one year.

Local Rule 1.09(c).

       B. The Eleventh Circuit’s Standard for Filing Records Under Seal.

       In addition to Local Rule 1.09, the Eleventh Circuit recognizes that there is a “presumptive

common law right to inspect and copy judicial records.” U.S. v. Rosenthal, 763 F.2d 1291, 1293

(11th Cir. 1985) (citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). The common

law right of access “is instrumental in securing the integrity of the [judicial] process.” Chicago

Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). This right is not

absolute, and, where it does apply, it “may be overcome by a showing of good cause, which

requires ‘balanc[ing] the asserted right of access against the other party’s interest in keeping the

information confidential.’” Romero v. Drummond Co., 480 F.3d 1234, 1245, 1246 (11th Cir. 2007)

(quoting Chicago Tribune, 263 F.3d at 1309). The Eleventh Circuit held:

               “[W]hether good cause exists . . . is . . . decided by the nature and
               character of the information in question.” [Chicago Tribune Co.,
               263 F.3d] at 1315. In balancing the public interest in accessing court
               documents against a party’s interest in keeping the information
               confidential, courts consider, among other factors, whether allowing
               access would impair court functions or harm legitimate privacy
               interests, the degree of and likelihood of injury if made public, the
               reliability of the information, whether there will be an opportunity
               to respond to the information, whether the information concerns
               public officials or public concerns, and the availability of a less
               onerous alternative to sealing the documents.

Id. While a party’s privacy or proprietary interest in information may outweigh the public’s

common law right of access, parties do not have the right to agree on what judicial records should

be sealed. Wilson v. Am. Motors Corp., 759 F.2d 1568, 1571 (11th Cir. 1985). The Court “must

keep in mind the rights of a third party– the public, ‘if the public is to appreciate fully the often


                                                -4-
significant events at issue in public litigation and the workings of the legal system.’” Id. (quoting

Newman v. Graddick, 696 F.2d 796, 803 (11th Cir. 1983)).

III.   ANALYSIS.

       Defendant seeks to file the deposition of Peter Klee, and an unredacted copy of the

Response referencing that deposition, under seal. Doc. No. 16. Defendant offers the affidavit of

its counsel and the order issued by the District Court in California to support its contention that

the information it seeks to file under seal is to be maintained in a confidential manner and that the

parties would be harmed if the information was publicly disclosed. Doc. No. 16-1. Defendant

must rely on this deposition to oppose the declaration filed in support of the Motion. Doc. No.

16.

       After reviewing Defendant’s Motion to Seal, the affidavit of Jonathan E. Feder, Esq., and

the order of the District Court of the Southern District of California, the Court finds that Defendant

demonstrates good cause for filing the deposition of Peter Klee under seal. Doc. Nos. 16, 16-1.

Klee’s deposition testimony relates to private mediation and settlement negotiations. Doc. No. 16-

1 at 2-3, 21. Plaintiff designated this deposition confidential pursuant to the Southern District of

California Court’s protective order. Doc. No. 16-1 at 21. Defendant seeks to file the deposition

under seal to directly address issues raised in the Motion and King does not oppose the Motion to

Seal. Doc. No. 16.

       Allowing access to the deposition would not impair court functions, but it would harm

Plaintiff’s and other parties’ legitimate privacy interests by invading the confidential nature of

settlement negotiations between the parties. The information contained in the Motion does not

address public officials or public concerns. Sealing the deposition and the related unredacted

Response is the least onerous alternative. Thus, after balancing the public interest in accessing



                                                -5-
court documents with the parties’ interest in keeping the information confidential by weighing the

factors above, in this specific situation, the parties’ interest outweighs the public’s interest, and

good cause exists to permit Defendant to file the deposition and unredacted Response under seal.

The sealed filings shall be sealed for one year from the date of this Order.

IV.      CONCLUSION.

         Accordingly, it is ORDERED as follows:

         1. The Motion (Doc. No. 16) is GRANTED in part;

         2. Having filed a redacted copy of the Response, Defendant shall now file an unredacted

             copy of the Response along with the deposition of Peter Klee, which the Clerk shall

             accept under seal for the Court’s review;

         3. The duration of the seal shall be for one year from the date of this order or until further

             order of this Court; 3 and

         4. The remainder of the Motion is DENIED.

         DONE and ORDERED in Orlando, Florida, on May 21, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties



3
  This Order does not seal or permit redaction of documents admitted into evidence at trial, as those issues are more
appropriately reserved for the judge presiding over the trial.

                                                        -6-
